UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

KAREN RIGHTER-MALESKO, : Case No. 3:18-cv-126

Plaintiff, : District Judge Walter H. Rice

: Magistrate Judge Sharon L. Ovington
VS. :

COMMISSIONER OF THE SOCIAL
_ SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

This case is before the Court on the parties’ Joint Motion for an Award of
Attorney Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.
(Doc. #14). Specifically, the parties stipulate to an award to Plaintiff of attorney fees
in the amount of FIVE THOUSAND DOLLARS ($5,000.00) in full satisfaction and
settlement of any and all claims for fees, expenses, and costs that Plaintiff may have
under the EAJA in the above case. Any fees paid belong to Plaintiff, and not
Plaintiffs attorney, and can be offset to satisfy pre-existing debt that Plaintiff owes the
United States pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010).

After the court enters this award, if counsel for the parties can verify that
Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the
award be made payable to Plaintiff's attorney pursuant to an EAJA assignment duly

signed by Plaintiff.
IT IS THEREFORE ORDERED THAT:

1, The Parties’ Joint Motion for an Award of Attorney Fees under
the Equal Access to Justice Act (Doc. #14) is accepted and the
Commissioner shall pay Plaintiffs attorney fees, costs, and
expenses in the total amount of $5,000.00;

2. Counsel for the parties shall verify, within thirty days of this
Decision _and Entry, whether or not Plaintiff owes a pre-
existing debt to the United States subject to offset. If no such
pre-existing debt exists, Defendant shall pay the EAJA award
directly to Plaintiff's counsel pursuant to the EAJA assignment

signed by Plaintiff; and
3. The case remains terminated on the docket of this Court.
IT IS SO ORDERED.

Dat: 4-18-17 2K

Walter H. Rice’
United States District Judge
